Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1 amended
Claim 5 canceled
Claim 20 withdrawn
Claims 1-4 and 6-19 pending

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (KR100958332 B1) in view of Ma (PG Pub 2007/0128864 A1).
Consider Claim 1, Jin teaches the process of depositing ruthenium film (abstract). Jin teaches step (A) including providing ruthenium precursor of (p-cymene)(1,3-cyclohexadiene)Ru(0) on a substrate surface, and step (B) including providing ammonia plasma (reducing plasma) to the substrate surface in an ALD system (example 2, page 5), thus PEALD process. Jin teaches where RA and RB of (p-cymene)(1,3-cyclohexadiene)Ru(0) do not include any heteroatoms. Jin teaches the cyclic process of forming ruthenium thin film, by first step of injecting/coating ruthenium precursor into a substrate (S100), second step of purging (S200), third step of injecting reaction gas of hydrogen or ammonia (S300), fourth step of purging residual gas (S400), then the entire cycle is repeated (another steps S100-S400) for desired film thickness (page 4, second to last paragraph), where the hydrogen or ammonia gas as a reducing gas is injected by ammonia plasma or hydrogen plasma process (page 4, last paragraph).
Therefore, Jin teaches the process with the step of coating with ruthenium precursor (as a substrate surface), purging step, then pretreat the ruthenium precursor (as a substrate surface) with reducing plasma with hydrogen plasma or ammonia plasma as a pretreatment step prior to step(a), second purging step, then in the repeating/cycle process the second coating step of ruthenium precursor as the claimed step (a), followed by the second plasma step with the same reducing plasma (hydrogen plasma or ammonia plasma) as the claimed step (b).
Jin does not teach the reducing plasma power.
However, Ma is in the art of PELAD for deposition Ruthenium film suing ruthenium precursor (abstract) where the ruthenium precursor includes η6-C6H6 (1,3-cyclohexadiene) ruthenium [0153] where the RA and RB are heteroatoms, teaches the plasma process is preformed using plasma power of 100-1000 Watts [0134]. Ma teaches the plasma process for activating ruthenium materials using hydrogen plasma or ammonia plasma [0035], [0138], as reducing plasma.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Jin with Ma to process the PEALD with the above plasma power, to expose the substrate surface to an energy density of 0.01-10 Watt/cm2 [0134].
Consider Claims 2-4 and 7-14, the combined Jin (with Ma) teaches the use of (p-cymene)(1,3-cyclohexadiene)Ru(0) as ruthenium precursor (Jin, example 2, page 5).
Consider Claim 15, the combined Jin (with Ma) teaches the use of Argon gas as a steam flow gas for ruthenium precursor (Jin, example 2, page 5).
Consider Claim 16, the combined Jin (with Ma) teaches the flowrate of ruthenium precursor in step (a) from 100-500 sccm (Ma, [0136]).
Consider Claim 17, the combined Jin (with Ma) teaches the ruthenium precursor temperature of 60℃ (Jin, example 2, page 5), and from 60-100℃ (Ma, [0136]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim
Consider Claim 18, the combined Jin (with Ma) teaches the pressure of 0.1-10 Torr (Ma, [0134]).
Consider Claim 19, the combined Jin (with Ma) teaches the use of ammonia plasma (Jin, example 2, page 5).

Response to Arguments
Applicant’s arguments, filed 01/18/2022, with respect to the rejection(s) of claim(s) 1-4, 6-19 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jin with Ma.
The applicant argued against the previously applied rejection, on the ground that the new amended limitation of “substrate is treated with reducing plasma prior to step (a)” are not taught in the prior arts.
However, the prior art of Jin discloses the cyclic PE-ALD process using alternating steps of ruthenium precursor coating step, reducing plasma step as pretreating step, then a second ruthenium precursor coating step as the claimed step (a), followed by second reducing plasma step as the claimed step of (b) (page 4, last two paragraphs). 

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718